— In two claims, inter alia, to recover damages for wrongful confinement in violation of pertinent regulations of the State of New York, the claimant appeals from (1) an order and judgment (one paper) of the Court of Claims (McCabe, J.), entered April 28, 1989, which granted the defendant’s motion to dismiss Claim No. 78259 pursuant to CPLR 3211 (a) (7), and dismissed that *664claim, and (2) an order and judgment (one paper) of the same court, dated May 17, 1989, which granted the defendant’s motion to dismiss Claim No. 79763 pursuant to CPLR 3211 (a) (5) and dismissed that claim.
Ordered that the orders and judgments are affirmed, without costs or disbursements.
The claims in this case arose out of authorized disciplinary measures taken by correction employees against the claimant. Since a quasi-judicial immunity attaches to such conduct on the part of correction employees, the Court of Claims properly dismissed the claims (see, Arteaga v State of New York, 72 NY2d 212). Sullivan, J. P., Balletta, O’Brien and Ritter, JJ., concur.